254 F.3d 1275 (11th Cir. 2001)
THERATX, INC., Plaintiff-Counter-Defendant-Appellee-Cross-Appellant,v.JAMES DUNCAN, TIMOTHY S. SMICK, et al., Defendants-Counter-Claimants-Appellants-Cross-Appellees.
No. 99-11451D. C. Docket No. 95-03193-CV-RWS-1
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
June 25, 2001

Appeals from the United States District Court for the Northern District of Georgia
Before BIRCH, BARKETT and ALARCON*, Circuit Judges.
BIRCH, Circuit Judge:


1
In TheraTx, Inc. v. Duncan, 234 F.3d 1240 (11th Cir. 2000), we certified the following question to the Supreme Court of Delaware:


2
What is the proper measure of damages when a defendant's contractual obligation to cause a shelf registration, under which plaintiff is entitled to trade a restricted stock, to remain in effect for a specified period of time is breached by defendant's temporary suspension ofplaintiffs' ability to trade the restricted stock?


3
Id. at 1251.  After a thorough review of the question, the Supreme Court of Delaware issued the following opinion:


4
Under Delaware law, contract damages caused by the temporary suspension of a shelf registration in violation of the terms of a contract are measured by calculating the difference between (1) the highest intermediate price of the shares during a reasonable time at the beginning of the restricted period and (2) the average market price of the shares during a reasonable period after the restrictions were lifted.


5
Duncan v. TheraTx, Inc., __ A.2d __ (Del. June 1, 2001).


6
Accordingly, we REMAND the to the district court with instructions to enter damages for Duncan, et al., calculated in the manner described by the Supreme Court of Delaware.



NOTES:


*
  Honorable Arthur L. Alarcon, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.